Welcome
I would now like to welcome a delegation from the Swiss Federal Assembly to the official gallery. The Swiss delegation is headed by Mrs Brigitta Gadient.
(Applause)
It is a pleasure for me to welcome you all to the European Parliament in Strasbourg where you have been taking part in the 27th EU-Switzerland interparliamentary meeting yesterday and today.
I know there have been some interesting discussions on developments and the current state of play, and future challenges for the relations between Switzerland and the EU, with special emphasis on the EU-Swiss dialogue on tax issues, free movement of persons and the experiences from the latest EU enlargements, cross-border service provision and the Schengen-Dublin agreements, Swiss financial contributions to the EU enlargement, and free trade in agricultural products.
There is a long relationship between our parliaments - almost three decades - and it has led to the development of a profound knowledge both on the EU side and the Swiss side. I am sure that the exchange of views that has taken place this week will enhance our parliamentary cooperation.
(Applause)